—In a proceeding pursuant to CPLR article 78 to compel the respondent Board of Education of the Freeport Union Free School District to reinstate the petitioner to the position of Coordinator of English Language Arts/Reading, the petitioner appeals from a judgment of the Supreme Court, Nassau County (O’Connell, J.), dated June 15, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Although a teacher seeking reinstatement need not be tenured in the area of the vacant position, the vacant position must be similar to the teacher’s former position and the teacher must be legally qualified to teach in the position sought (see, Matter of Mahony v Board of Educ., 140 AD2d 33, 38). In the case at the bar, it is undisputed that the petitioner is certified to teach reading, but not to teach English. Thus, the petitioner lacks the appropriate certification for the position of English Language Arts/Reading Coordinator (see, Matter of Ward v Nyquist, 43 NY2d 57, 63; Matter of Brown v Board of Educ., 211 AD2d 887, 888; Matter of Freeman v Board of Educ., 205 AD2d 38; Matter of Schimmel v Board of Educ., 111 AD2d 966, 968; Matter of Du Bois v Board of Educ., 104 AD2d 990, 991). Ritter, J. P., Sullivan, Florio and Feuerstein, JJ., concur.